EXHIBIT 10.8

 

PROMISSORY NOTE EXTENSION AGREEMENT

 

 

This Promissory Note Extension Agreement, hereinafter referred to as
“Extension”, entered into this 27th day of June, 2012, by and among globalwise
investments, inc. hereinafter called “Maker” and Ramon M. Shealy, hereinafter
called “Lender”.

 

WHEREAS, Maker and Lender have entered into a Promissory Note dated March 29,
2012 for the amount of Two Hundred Thirty Eight Thousand Dollars ($238,000),
hereinafter referred to as “Note”. Said Note was originally due ninety days from
its issuance.

 

WHEREAS, Maker and Lender desire to enter into this Extension Agreement in order
to extend the due date of the Note.

 

NOW, THEREFORE, it is dually agreed by both Maker and Lender to extend the due
date of the Note from ninety days to one hundred fifty days from its date of
issuance.

 

All other provisions of the original Promissory Note and Subscription agreement
shall prevail unless otherwise written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender has duly executed this Note
as of the day and year above first written.

 

 

 

  GLOBALWISE INVESTMENTS, INC.             By: /s/ William J. Santiago     Name:
William J. Santiago     Title: President and CEO                             By:
/s/ Ramon M. Shealy  

 

 



 

